Exhibit 10.37 EXCLUSIVE LICENSE AGREEMENT BETWEEN Global Entertainment Holdings, Inc. a corporation incorporated under the laws of Nevada, having its registered office at 650 N. Bronson Avenue, Suite B-116, Los Angeles, CA 90004, USA represented herein by Gary Rasmussen, its Chief Executive Officer and duly authorized officer as he so declares, Hereinafter referred to as “Licensor” AND Global UniversalPictures, Inc., a corporation incorporated under the laws of New Brunswick, having its registered office at 1111 Main Street, Suite 105, Moncton, New Brunswick, E1C 1H3 Canada, represented herein by Jacqueline Giroux, its President and duly authorized officer as she so declares, Hereinafter referred to as “Licensee” IT IS AGREED: 1. DEFINITIONS The following words, wherever used in this Agree­ment or in any deeds or agree­ments supplemental or ancillary hereto, shall have the following meanings: “Film” means and refers to up to 1 x 95 - 100 minute Feature Film production project, (including credits and music video) more fully described as follows: Title - “American Sunset” (working title) Concept Global Entertainment Holdings, Inc. as more fully described in Schedule “A”, attached hereto and made a part of this Agreement. “WORK” means and refers to the project described in above article 1.1, including without limitation, the Concept of the Film; “Television" means and refers to any and all forms and technologies of television, whether nowknown orhereafter devised, including without limitation, television forms commonly referred to as "Free TV", "PayTV", "Public TV", "DBS", "Cable TV" and "Subscription TV". “Merchandising Rights” means and refers to those rights required for manufacture, sale and distribution of all merchandise including but not limited to brochures, comics, cartoons, posters, programmes, toys, games, electronic media products now known or unknown (including but not limited to interactive games, programmes for Internet or mobile phones, Internet and mobile phones downloadables) (“Electronic Media Products”), novelties, combined packages of books, records, fabrics, apparel, food, drinks and other goods and other premiums promotions and commercial tie-ins featuring, containing or consisting of the names, characters, items, symbols, trademarks, designs, logos, Licensees and catch-phrases, likenesses and visual representations of the literary and/or artistic characters created, described or portrayed in the WORK. “Home Video/DVD” means and refers to copies of programs on tape, disc, cassette, laser disc, CD-ROM, DVD or any other similar format manufactured and intended primarily for private, in-home exhibition, and to the selling, rental and location of such copies on all possible carrier materials currently known or developed in the future. “American Sunset”
